7 N.Y.3d 799 (2006)
In the Matter of the Estate of CARL GIFFORD, Deceased.
DAVID GIFFORD, Appellant;
FRANCES GOFF et al., as Coexecutors of CARL GIFFORD, Deceased, Respondents.
Court of Appeals of New York.
Submitted June 5, 2006.
Decided August 29, 2006.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Surrogate's Court's order denying appellant's motions for renewal and reargument, a temporary restraining order and appointment of a guardian ad litem, dismissed upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.